Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 1 of 144 PageID: 8638




                                                                   R
                                /s/ Arnold B. Calmann
                               Arnold B. Calmann (abc@saiber.com)
                               Jakob B. Halpern (jbh@saiber.com)
                               SAIBER LLC
                               One Gateway Center, Suite 1000
                               Newark, New Jersey 07102-5311
                               Telephone: (973) 622-3333 Facsimile:
                               (973) 622-3349




                                                                   e
                               Tung-On Kong (TKong@wsgr.com)
                               Kristina M. Hanson (thanson@wsgr.com)
                               WILSON SONSINI GOODRICH & ROSATI One
                               Market Plaza
                               Spear Tower, Suite 3300
                               San Francisco, California 94105-1126 Telephone:
                               (415) 947-2016
                               Facsimile: (415) 947-2099
                               Elham Firouzi Steiner (esteiner@wsgr.com)




                                                                   d
                               Jacqueline Altman (jacqueline.altman@wsgr.com)
                               WILSON SONSINI GOODRICH & ROSATI
                               12235 El Camino Real, Suite 200
                               San Diego, California 92130
                               Telephone: (858) 350-2300

                               Attorneys for Mylan Pharmaceuticals Inc.,
                               Mylan Inc., and Mylan N.V.




                                                                   a
                                                                   c
                                        198
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 2 of 144 PageID: 8639




                                /s/ John W. Bateman

                                Robert J. Fettweis
                                FLEMING RUVOLDT PLLC
                                250 Moonachie Road
                                Moonachie, NJ 07074
                                Telephone: (201) 518-7878
                                rfettweis@flemingruvoldt.com

                                Of Counsel:

                                C. Kyle Musgrove (admitted pro hac vice)
                                John W. Bateman (admitted pro hac vice)
                                Yifang Zhao (admitted pro hac vice)
                                HAYNES & BOONE, LLP
                                800 17th St. NW, Suite 500
                                Washington, D.C. 20006
                                Telephone: (202) 654-4500
                                kyle.musgrove@haynesboone.com
                                john.bateman@haynesboone.com
                                eva.zhao@haynesboone.com

                                Bruce D. DeRenzi, Esq.
                                BRECKENRIDGE PHARMACEUTICAL, INC.
                                60 East 42nd Street, Suite 2410
                                New York, NY 10165
                                Telephone: (646) 448-1308
                                bderenzi@bpirx.com

                                Attorneys for Defendant
                                Breckenridge Pharmaceutical, Inc.




                                        199
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 3 of 144 PageID: 8640




                                 /s/ Gurpreet Singh Walia
                                Gurpreet Singh Walia, M.D.
                                FisherBroyles, LLP
                                100 Duffy Street, Suite 510
                                Hicksville, New York 11801
                                Telephone: 516-595-3070
                                gurpreet.walia@fisherbroyles.com

                                Joseph Schramm, III
                                FisherBroyles, LLP
                                100 Overlook Center, Second Floor
                                Princeton, New Jersey 08540
                                Telephone: 856-733-0220
                                joseph.schramm@fisherbroyles.com

                                Gary Gongjun Ji (admitted pro hac vice)
                                Joseph Manak (admitted pro hac vice)
                                FisherBroyles, LLP
                                445 Park Avenue, Ninth Floor
                                New York, New York 10022
                                Telephone: 917-733-3963
                                gary.ji@fisherbroyles.com
                                joseph.manak@fisherbroyles.com

                                Gregory D. Miller
                                Jenna Z. Gabay
                                RIVKIN RADLER LLP
                                21 Main Street, Suite 158
                                Court Plaza South- West Wing
                                Hackensack, New Jersey 07601
                                Telephone: 201-287-2460
                                gregory.miller@rivkin.com

                                Attorney for Defendants Aurobindo Pharma Limited,
                                Aurobindo Pharma USA, Inc., Aurolife Pharma LLC, and
                                Eugia Pharma Specialties Limited




                                        200
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 4 of 144 PageID: 8641




                            Exhibit 15
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 5 of 144 PageID: 8642
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 6 of 144 PageID: 8643
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 7 of 144 PageID: 8644
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 8 of 144 PageID: 8645
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 9 of 144 PageID: 8646
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 10 of 144 PageID: 8647
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 11 of 144 PageID: 8648
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 12 of 144 PageID: 8649
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 13 of 144 PageID: 8650
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 14 of 144 PageID: 8651
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 15 of 144 PageID: 8652
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 16 of 144 PageID: 8653
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 17 of 144 PageID: 8654
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 18 of 144 PageID: 8655
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 19 of 144 PageID: 8656
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 20 of 144 PageID: 8657
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 21 of 144 PageID: 8658
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 22 of 144 PageID: 8659
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 23 of 144 PageID: 8660
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 24 of 144 PageID: 8661
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 25 of 144 PageID: 8662
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 26 of 144 PageID: 8663
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 27 of 144 PageID: 8664
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 28 of 144 PageID: 8665
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 29 of 144 PageID: 8666
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 30 of 144 PageID: 8667
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 31 of 144 PageID: 8668
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 32 of 144 PageID: 8669
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 33 of 144 PageID: 8670
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 34 of 144 PageID: 8671
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 35 of 144 PageID: 8672
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 36 of 144 PageID: 8673
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 37 of 144 PageID: 8674
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 38 of 144 PageID: 8675
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 39 of 144 PageID: 8676
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 40 of 144 PageID: 8677
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 41 of 144 PageID: 8678
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 42 of 144 PageID: 8679
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 43 of 144 PageID: 8680
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 44 of 144 PageID: 8681
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 45 of 144 PageID: 8682
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 46 of 144 PageID: 8683
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 47 of 144 PageID: 8684
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 48 of 144 PageID: 8685
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 49 of 144 PageID: 8686
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 50 of 144 PageID: 8687
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 51 of 144 PageID: 8688
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 52 of 144 PageID: 8689
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 53 of 144 PageID: 8690
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 54 of 144 PageID: 8691
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 55 of 144 PageID: 8692
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 56 of 144 PageID: 8693
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 57 of 144 PageID: 8694
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 58 of 144 PageID: 8695
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 59 of 144 PageID: 8696
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 60 of 144 PageID: 8697
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 61 of 144 PageID: 8698
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 62 of 144 PageID: 8699
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 63 of 144 PageID: 8700
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 64 of 144 PageID: 8701
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 65 of 144 PageID: 8702
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 66 of 144 PageID: 8703
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 67 of 144 PageID: 8704
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 68 of 144 PageID: 8705
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 69 of 144 PageID: 8706
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 70 of 144 PageID: 8707
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 71 of 144 PageID: 8708
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 72 of 144 PageID: 8709
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 73 of 144 PageID: 8710
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 74 of 144 PageID: 8711
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 75 of 144 PageID: 8712
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 76 of 144 PageID: 8713
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 77 of 144 PageID: 8714
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 78 of 144 PageID: 8715
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 79 of 144 PageID: 8716
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 80 of 144 PageID: 8717
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 81 of 144 PageID: 8718
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 82 of 144 PageID: 8719
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 83 of 144 PageID: 8720
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 84 of 144 PageID: 8721
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 85 of 144 PageID: 8722
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 86 of 144 PageID: 8723
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 87 of 144 PageID: 8724
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 88 of 144 PageID: 8725
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 89 of 144 PageID: 8726
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 90 of 144 PageID: 8727
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 91 of 144 PageID: 8728
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 92 of 144 PageID: 8729
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 93 of 144 PageID: 8730
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 94 of 144 PageID: 8731
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 95 of 144 PageID: 8732
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 96 of 144 PageID: 8733
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 97 of 144 PageID: 8734
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 98 of 144 PageID: 8735
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 99 of 144 PageID: 8736
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 100 of 144 PageID: 8737
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 101 of 144 PageID: 8738
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 102 of 144 PageID: 8739
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 103 of 144 PageID: 8740
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 104 of 144 PageID: 8741
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 105 of 144 PageID: 8742
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 106 of 144 PageID: 8743
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 107 of 144 PageID: 8744
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 108 of 144 PageID: 8745
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 109 of 144 PageID: 8746
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 110 of 144 PageID: 8747
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 111 of 144 PageID: 8748
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 112 of 144 PageID: 8749
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 113 of 144 PageID: 8750
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 114 of 144 PageID: 8751
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 115 of 144 PageID: 8752
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 116 of 144 PageID: 8753
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 117 of 144 PageID: 8754
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 118 of 144 PageID: 8755
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 119 of 144 PageID: 8756
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 120 of 144 PageID: 8757
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 121 of 144 PageID: 8758
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 122 of 144 PageID: 8759
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 123 of 144 PageID: 8760
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 124 of 144 PageID: 8761
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 125 of 144 PageID: 8762
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 126 of 144 PageID: 8763
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 127 of 144 PageID: 8764
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 128 of 144 PageID: 8765
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 129 of 144 PageID: 8766
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 130 of 144 PageID: 8767
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 131 of 144 PageID: 8768
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 132 of 144 PageID: 8769
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 133 of 144 PageID: 8770
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 134 of 144 PageID: 8771
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 135 of 144 PageID: 8772
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 136 of 144 PageID: 8773
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 137 of 144 PageID: 8774
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 138 of 144 PageID: 8775
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 139 of 144 PageID: 8776
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 140 of 144 PageID: 8777
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 141 of 144 PageID: 8778
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 142 of 144 PageID: 8779
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 143 of 144 PageID: 8780
Case 2:17-cv-03387-ES-MAH Document 237-4 Filed 10/24/18 Page 144 of 144 PageID: 8781
